Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 3 Page 1 of 84




                                                                  Exhibit 4, Page 132
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 3 Page 2 of 84




                                                                  Exhibit 4, Page 133
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 3 Page 3 of 84




                                                                  Exhibit 4, Page 134
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 3 Page 4 of 84




                                                                  Exhibit 4, Page 135
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 3 Page 5 of 84




                                                                  Exhibit 4, Page 136
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 3 Page 6 of 84




                                                                  Exhibit 4, Page 137
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 3 Page 7 of 84




                                                                  Exhibit 4, Page 138
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 3 Page 8 of 84




                                                                  Exhibit 4, Page 139
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                               Part 3 Page 9 of 84




                                                                  Exhibit 4, Page 140
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 10 of 84




                                                                  Exhibit 4, Page 141
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 11 of 84




                                                                  Exhibit 4, Page 142
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 12 of 84




                                                                  Exhibit 4, Page 143
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 13 of 84




                                                                  Exhibit 4, Page 144
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 14 of 84




                                                                  Exhibit 4, Page 145
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 15 of 84




                                                                  Exhibit 4, Page 146
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 16 of 84




                                                                  Exhibit 4, Page 147
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 17 of 84




                                                                  Exhibit 4, Page 148
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 18 of 84




                                                                  Exhibit 4, Page 149
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 19 of 84




                                                                  Exhibit 4, Page 150
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 20 of 84




                                                                  Exhibit 4, Page 151
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 21 of 84




                                                                  Exhibit 4, Page 152
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 22 of 84




                                                                  Exhibit 4, Page 153
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 23 of 84




                                                                  Exhibit 4, Page 154
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 24 of 84




                                                                  Exhibit 4, Page 155
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 25 of 84




                                                                  Exhibit 4, Page 156
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 26 of 84




                                                                  Exhibit 4, Page 157
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 27 of 84




                                                                  Exhibit 4, Page 158
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 28 of 84




                                                                  Exhibit 4, Page 159
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 29 of 84




                                                                  Exhibit 4, Page 160
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 30 of 84




                                                                  Exhibit 4, Page 161
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 31 of 84




                                                                  Exhibit 4, Page 162
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 32 of 84




                                                                  Exhibit 4, Page 163
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 33 of 84




                                                                  Exhibit 5, Page 164
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 34 of 84




                                                                  Exhibit 5, Page 165
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 35 of 84




                                                                  Exhibit 5, Page 166
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 36 of 84




                                                                  Exhibit 5, Page 167
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 37 of 84




                                                                  Exhibit 5, Page 168
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 38 of 84




                                                                  Exhibit 5, Page 169
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 39 of 84




                                                                  Exhibit 5, Page 170
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 40 of 84




                                                                  Exhibit 5, Page 171
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 41 of 84




                                                                  Exhibit 5, Page 172
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 42 of 84




                                                                  Exhibit 5, Page 173
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 43 of 84




                                                                  Exhibit 5, Page 174
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 44 of 84




                                                                  Exhibit 5, Page 175
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 45 of 84




                                                                  Exhibit 5, Page 176
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 46 of 84




                                                                  Exhibit 5, Page 177
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 47 of 84




                                                                  Exhibit 5, Page 178
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 48 of 84




                                                                  Exhibit 5, Page 179
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 49 of 84




                                                                  Exhibit 5, Page 180
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 50 of 84




                                                                  Exhibit 6, Page 181
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 51 of 84




                                                                  Exhibit 6, Page 182
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 52 of 84




                                                                  Exhibit 6, Page 183
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 53 of 84




                                                                  Exhibit 6, Page 184
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 54 of 84




                                                                  Exhibit 6, Page 185
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 55 of 84




                                                                  Exhibit 6, Page 186
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 56 of 84




                                                                  Exhibit 6, Page 187
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 57 of 84




                                                                  Exhibit 6, Page 188
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 58 of 84




                                                                  Exhibit 6, Page 189
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 59 of 84




                                                                  Exhibit 6, Page 190
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 60 of 84




                                                                  Exhibit 6, Page 191
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 61 of 84




                                                                  Exhibit 6, Page 192
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 62 of 84




                                                                  Exhibit 6, Page 193
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 63 of 84




                                                                  Exhibit 6, Page 194
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 64 of 84




                                                                  Exhibit 6, Page 195
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 65 of 84




                                                                  Exhibit 6, Page 196
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 66 of 84




                                                                  Exhibit 6, Page 197
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 67 of 84




                                                                  Exhibit 6, Page 198
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 68 of 84




                                                                  Exhibit 6, Page 199
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 69 of 84




                                                                  Exhibit 6, Page 200
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 70 of 84




                                                                  Exhibit 6, Page 201
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 71 of 84




                                                                  Exhibit 6, Page 202
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 72 of 84




                                                                  Exhibit 6, Page 203
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 73 of 84




                                                                  Exhibit 6, Page 204
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 74 of 84




                                                                  Exhibit 6, Page 205
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 75 of 84




                                                                  Exhibit 6, Page 206
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 76 of 84




                                                                  Exhibit 6, Page 207
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 77 of 84




                                                                  Exhibit 6, Page 208
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 78 of 84




                                                                  Exhibit 6, Page 209
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 79 of 84




                                                                  Exhibit 6, Page 210
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 80 of 84




                                                                  Exhibit 6, Page 211
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 81 of 84




                                                                  Exhibit 6, Page 212
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 82 of 84




                                                                  Exhibit 6, Page 213
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 83 of 84




                                                                  Exhibit 6, Page 214
Case 2:19-bk-14989-WB   Doc 47-2 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                              Part 3 Page 84 of 84




                                                                  Exhibit 6, Page 215
